Citation Nr: 1647612	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  09-45 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD), in excess of 10 percent from September 8, 1999 to September 25, 2005; in excess of 30 percent from September 26, 2005 to July 28, 2015; and in excess of 50 percent from July 29, 2015. 

2.  Entitlement to an increased rating for fibromyalgia, currently evaluated as 40 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on a schedular basis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 29, 2015, on an extra-schedular basis.




REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1976 and from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2005 and January 2009 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In the May 2005 rating decision, the RO granted service connection for PTSD and assigned a 10 percent initial rating, effective from September 8, 1999.  A December 2005 rating decision increased the evaluation to 30 percent, effective from September 26, 2005.  The January 2009 rating decision denied a rating in excess of 10 percent for fibromyalgia. 

The Veteran's appeal was previously before the Board in June 2013.  As explained at that time, the Veteran's claim for an increased rating for PTSD was a timely appeal of the initial rating assigned at the time service connection was granted.  The Board also noted that the Veteran had raised a claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded all of the Veteran's appeals for further development.  

Following the June 2013 remand, a September 2015 rating decision increased the evaluation for PTSD to 50 percent, effective from July 29, 2015.  The evaluation for fibromyalgia was increased to 40 percent from the October 29, 2008 date of the claim.  As the Veteran has not expressed satisfaction with either evaluation, and as both evaluations are less than total, each appeal remains before the Board.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of entitlement TDIU prior to July 29, 2015, on an extra-schedular basis, is discussed in the REMAND portion of the decision below and is REMANDED to the AOJ. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's PTSD was productive of symptomatology resulting in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks for the period from September 8, 1999 to September 25, 2005.  

2.  For the period from September 26, 2005 to July 28, 2015, the Veteran's PTSD continued to be productive of symptomatology resulting in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

3.  The Veteran's PTSD has been productive of no more than occupational and social impairment with reduced reliability and productivity from July 29, 2015.  

4.  The Veteran's fibromyalgia has been productive of symptoms that are constant, or nearly so, and refractory to therapy for the entire appeal period; however, he is already in receipt of the maximum scheduler evaluation available for fibromyalgia for the entire appeal period. 

5.  The Veteran is currently service-connected for PTSD, evaluated as 50 percent disabling; and fibromyalgia, evaluated as 40 percent disabling; he has had a combined evaluation of 70 percent from July 29, 2015.  

6.  From July 29, 2015, the evidence shows that the Veteran's service connected PTSD has rendered him incapable of obtaining and maintaining gainful employment consistent with his work-experience and education. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for PTSD have been met for the period from September 8, 1999 to September 25, 2005; the criteria for a rating in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9411 (2015).  

2.  The criteria for a rating in excess of 30 percent for PTSD from September 26, 2005 to July 28, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9411 (2015).  

3.  The criteria for a rating in excess of 50 percent for PTSD from July 29, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9411 (2015).  

4.  The criteria for a rating in excess of 40 percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.71a, Code 5025 (2015).  

5.  From July 29, 2015, the criteria for a total rating based on individual unemployability due to service connected disabilities have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In this case, the appeal for an increased rating for PTSD arises from disagreement with the initial evaluations following the grant of service connection.   The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the claim for an increased rating for fibromyalgia, the Veteran was provided complete VCAA notification in an October 2008 letter.  10/31/2008 VMBS, VCAA/DTA Letter, p. 1.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded recent VA examinations of both disabilities on appeal.  These examinations address all rating criteria.  The Veteran's VA treatment records have also been obtained.  The private medical records requested by the June 2013 have either been received or determined to be unobtainable.  The Veteran has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

In determining an initial rating, as is the case with the Veteran's PTSD, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case with the Veteran's fibromyalgia, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

PTSD

The Veteran contends that the 10 percent evaluation initially assigned to his PTSD was based on outdated medical evidence.  He continues to assert that the evaluations assigned to his disability have failed to adequately compensate him for the impairment it caused for every portion of the appeal period.  

The veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004)  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The current 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms that are controlled by continuous medication is evaluated as 10 percent disabling.  38 C.F.R. § 4.130, Code 9413.  

The Board is mindful that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Richard v. Brown, 9 Vet. App. 266, 267   (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV). VA implemented DSM-5, effective August 4, 2014. The Secretary, VA, has determined, however, that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014. See 79 Fed. Reg. 45,093, 45,094  (Aug. 4, 2014). Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for his appeal.

A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships. 

A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).

A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF score of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school). 

The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all pertinent evidence of record.  See 38 C.F.R. § 4.126 (2015).

September 8, 1999 to September 25, 2005

The evidence includes a VA neuropsychology consult note dated April 1999.  The Veteran was noted to be unemployed due to a back disability.  He was currently reporting stress-related symptoms including sleep disturbance, nightmares, increased irritability, startle response, and a decrease in activities with avoidance of events similar to his trauma experience.  Results of screening tests suggested borderline to mild impairment.  This was suggestive of either global impairment or a deliberate pattern of exaggerated responses.  9/10/2015 VBMS, Capri p. 229.  

A May 1999 VA mental health clinic note states that the Veteran had a prior history of depression, which was treated with medication.  Currently, he reported problems with nightmares and feeling depressed.  The sounds of sirens made him anxious.  On mental status examination, the Veteran was alert, cooperative, neat, and clean.  His affect and mood were normal and he did not appear anxious.  He was oriented times three, and his speech was normal.  The Veteran's memory was intact, although he reported he was forgetful at times.  There was no evidence of any thought disorder but the Veteran claimed he heard occasional voices.  He denied any suicidal or homicidal ideation.  The assessment was major depressive disorder and possible PTSD with anxiety, and a GAF score of 65 was assigned.  5/4/1999 VBMS, VA Examination, pp. 2-6.  A review of additional VA treatment notes show that these symptoms continued more or less the same through November 2000.  See 5/24/1999 VBMS Medical Treatment Record - Government Facility, p. 1; 5/23/2001 VBMS Medical Treatment Record - Government Facility, pp. 1-3.

The Veteran underwent a private psychological examination by a team of psychologists in January 2001.  He was married with two children.  He had been employed prior to deploying to the Persian Gulf.  After his return he began to manifest multiple somatic, emotional, and mental symptoms.  His physical problems included a hiatal hernia with chronic back problems and cervical pain.  The Veteran drove a car and assisted at church regularly.  However, he avoided crowded places and closed spaces, or rushed situations which made him very anxious.  On mental status examination, he was cooperative, alert, coherent, and reality related at all times.  He was clean and well dressed.  However, his affect was extremely sad and tearful, with crying several times during the interview for no apparent reason.  His mood was depressed, and he expressed helplessness and hopelessness.  There was some notable psychomotor retardation.  He denied having suicidal ideations but acknowledged having them frequently in the past.  The Veteran said his sleep was disturbed by recurring nightmares and insomnia.  He also relieved Gulf War scenes in his dreams and at times during the day.  He was easily startled by loud noises.  During those times he would become violent and prone to physical aggression, and would often sleep in a separate room from his wife.  His thought process is marked by a sense of persecution, auditory hallucinations, periods of blackouts, and fear of crowds and enclosed spaces.  He also had intrusive unwanted thoughts of violent content.  Insight and judgment were fair.  The diagnoses were major depression, with psychotic features, and PTSD.  1/28/2001 VBMS Medical Treatment Records - Furnished by SSA, p. 24.  

A February 2001 private psychiatric examination states that the Veteran suffered from depression, insomnia, nightmares, and feelings of hopelessness and helplessness.  On examination, the Veteran was relevant and coherent.  His affect was depressed and his mood was anxious.  His remote memory was preserved but his recent memory was slightly impaired.  The diagnoses were major depressive disorder, and PTSD.  The recommendation elaborated that the Veteran was suffering from a major depressive disorder and it was possible he also suffered from PTSD because of the insomnia and nightmares.  A GAF score of 50 was assigned.  3/2/2001 VBMS, Medical Treatment Record - Non-Government Facility, p. 15.  

VA treatment records from March 2001 show the Veteran still had complaints of feeling depressed on and off, and of having nightmares at times.  He would become angry easily, but there were no other problems.  The Veteran was alert, calm, appropriate, cooperative, and goal directed.  There was no thought disorder, suicidal or homicidal ideations.  The assessment was major depressive disorder and chronic PTSD.  A GAF of 65 was assigned.  5/23/2001 VBMS Medical Treatment Record - Government Facility, pp. 1-3.  

The Veteran was afforded an initial VA evaluation for PTSD in March 2003.  Psychological testing was not considered valid due to the excessive endorsement of psychopathology, although this was not considered evidence of malingering.  The Veteran described Gulf War stressors relating to the care and questioning of prisoners of war.  He had been diagnosed with depression in 1994 and on medication since 1996.  At the time of the assessment, the Veteran was not demonstrating any impairment of thought process or communication, delusions, hallucinations, or inappropriate behavior.  He endorsed past suicidal thought but no current plans or intent.  The Veteran appeared capable of maintaining activities of daily living and did not demonstrate memory loss, ritualistic behavior or panic attacks.  He was alert and oriented in all spheres.  The Veteran endorsed persistent symptoms of increased arousal, irritability, startle response, and hyper-vigilance.  He had persistent reexperiencing of the trauma as evidenced by recurrent dreams, thoughts, and physiological reactivity.  He also endorsed avoidant behavior and decreased friends and activities.  The diagnostic impression was PTSD and a GAF score of 45 was assigned.  3/14/2003 VBMS, VA Examination, p. 1.  

On a second March 2003 VA psychiatric examination, the claims file was reviewed by the examiner.  The Veteran reported some memory problems, disorientation, and confusion the first few years after discharge from service.  He then developed depression.  The Veteran's symptoms included nightmares that appeared to have grown worse during the past year.  A GAF of 57 was assigned.  3/5/2003 VBMS, VA Examination, p 1.  

At a July 2003 private examination, the Veteran was noted to suffer from depression, insomnia, nightmares, and feelings of hopelessness and helplessness. He had lots of nightmares about service.  He also had periods of forgetfulness, withdrawal and anxiety.  On examination, the Veteran was relevant and incoherent (it appears from the context that this should read "coherent," however).  His affect was depressed, his mood was anxious, and his grooming fair.  Recent memory was slightly impaired on testing.  The diagnoses included major depressive disorder, and PTSD.  The examiner opined that the Veteran had impairment in the ability to do his regular job.  A GAF of 50 was assigned.  1/13/2014 VBMS, Medical Treatment Record.

The Veteran continued to be treated on a regular basis at VA facilities during the period from 2004 to 2005.  His symptoms included on and off nightmares and difficulty sleeping.  He still felt depressed and short tempered, and his affect could be restricted at times.  However, no hallucinations or delusions were detected, and he denied suicidal or homicidal ideations.  Memory was fair and his speech was normal.  The Veteran was comfortable with the effectiveness of his medication.  See 6/9/2006 VBMS, Medical Treatment Record - Government Facility; 5/26/2006 VBMS, Medical Treatment Record - Government Facility.  

An April 2005 psychiatry note reflects that the Veteran's symptoms were about the same as before.  He still had nightmares, and sometimes felt anxious and depressed.  The Veteran was observed to be alert, cooperative, casually groomed, and with good eye contact.  He was oriented, and his memory was good.  The Veteran's cognitive functions were intact, with no thought disorder.  He denied any suicidal or homicidal ideations, and his insight and judgment were good.  A GAF score of 55 was assigned.  5/26/2006 VBMS, Medical Treatment Record - Government Facility, p. 1. 

The Board finds that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks from the initial date of service connection, which warrants a 30 percent evaluation.  His symptomatology has consistently included chronic sleep impairment with nightmares, and occasional anxiety and depression throughout this period.  His memory was generally intact, but he sometimes had problems with short term memory.  This symptomatology more nearly resembles that used to describe the impairment that warrants a 30 percent evaluation. 

The Board has considered entitlement to a rating in excess of 30 percent, but occupational and social impairment with reduced reliability and productivity was not shown during this period.  The Veteran's primary symptomatology was very consistently sleep impairment with nightmares, and periodic anxiety and depression.  The January 2001 private examination arguably shows more depression than the previous treatment notes, but it appears the Veteran returned to his baseline level of depression the very next month and remained there for the remainder of this period.  That alone is insufficient to demonstrate the level of impairment required for a rating higher than 30 percent.  As the Veteran's symptomatology consistently resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks from the initial date of service connection, no more than the 30 percent evaluation is appropriate.  

In reaching the above conclusion, the Board acknowledges the GAF scores ranging from 45 to 65.  At the low end, these signify serious symptoms.  However, as discussed above, the symptoms shown here have not resulted in social or occupational impairment beyond that contemplated by the 30 percent evaluation now assigned for the rating period in question.  

September 26, 2005 to July 28, 2015

The Veteran was afforded a VA PTSD examination in November 2005.  He was reportedly separated from his wife, and experiencing increased intrusive thoughts, startle reactions, difficulty in daily functions, marital discord due to anger, and nightmares with screaming which have intensified since the last examination.  His mood had become more depressed with feelings of hopelessness and helplessness.  The Veteran was crying at times and having difficulty discussing his problems.  He had frequent insomnia and his medical problems had become more severe.  The Veteran's activity level was very limited due to both physical and mental dysfunction.  He avoided television as well as crowds due to stress intolerance.  He had no friends and avoided people and close relationships.  On examination the Veteran was adequately groomed.  His affect was restricted and his mood was depressed.  Speech was normal with good eye contact.  His memory seemed intact.  Thought content was without psychotic features or suicidal or homicidal ideation.  There was no psychomotor retardation or agitation.  The diagnosis was PTSD/Depressed, with a GAD of 52.  The examiner opined that the Veteran's PTSD symptoms and impairments interfere with employment and social functioning due to his fear of friendship, anger, depression, and asocial behavior as well as his back problems.  11/16/2006 VBMS, VA Examination, p. 1.  

VA treatment notes from 2006 to 2009 show that the Veteran was seen for PTSD treatment on a regular basis.  He generally described his condition as fairly stable, and he believed his medications were effective.  The Veteran continued to report nightmares and trouble sleeping.  He also reported feeling anxious and depressed at times.  There were occasions when he reported being short tempered, and on other occasions he complained of intrusive thoughts.  Panic attacks were noted in December 2008.  On mental status examinations, the Veteran's affect was appropriate, his speech normal, and his cognitive functions were intact.  He was oriented, and had no hallucinations or delusions, or homicidal or suicidal ideations.  There were no abnormal movements.  His memory was generally normal for both remote and recent events although there were occasions on which he complained of short-term forgetfulness.  His insight and judgment were good.  His GAF was 50 to 54 during this timeframe.  See 3/3/2007 VBMS, Medical Treatment Record - Government Facility; 12/1/2008 VBMS, Medical Treatment Record - Government Facility; 1/5/2009 VBMS, Medical Treatment Record - Government Facility; 9/10/2009 VBMS, Medical Treatment Record - Government Facility.  

The Veteran underwent a VA examination of his PTSD in August 2008.  The claims folder was reviewed by the examiner.  He had been married for 31 years, had children and grandchildren, and reported having a good relationship with his family.  He had few friends but got along with his neighbors.  On examination he was well groomed, with normal psychomotor activity and speech.  His thought content was normal and he did not have delusions or hallucinations.  The Veteran did not have any inappropriate or obsessive/ritualistic behavior.  There were no panic attacks, homicidal thoughts, or suicidal thoughts, and he had good impulse control without any episodes of violence.  His remote memory was normal but recent and immediate memory was mildly impaired.  The Veteran experienced recurrent and intrusive distressing recollections of events, distressing dreams of events, avoidance actions, irritability, hypervigilance, and exaggerated startle response.  More specifically, the Veteran said he sometimes had recurrent/intrusive recollections.  He said he had some avoidance, diminished interest, and feelings of detachment.  The Veteran also reported sleep difficulties, irritability, difficulty concentrating, hypervigilance, and some startle response.  

The August 2008 examiner characterized the severity of the Veteran's PTSD symptoms as mild.  His usual occupation was a chemical operator, but he was not currently employed.  The diagnosis was chronic PTSD, without total occupational and social impairment and without deficiencies in judgment, thinking, family relations, work, mood, or school.  A GAF of 55 was assigned.  The examiner opined that the symptoms were productive of reduced reliability and productivity.  9/5/2008 VBMS, VA Examination, p. 1.  

A February 2009 letter from the Veteran's private doctor states that he has treated the Veteran since 2005.  The Veteran's symptoms include insomnia, nightmares, panic attacks, and feelings of hopelessness.  There was a decrease in social interactions, poor concentration, and occasional forgetfulness.  3/3/2009 VBMS, Medical Treatment Record - Non-Government Facility, p. 5.  

The Veteran continued to receive regular VA care from 2009 to 2011.  His nightmares and trouble sleeping continued.  He also continued to be short tempered and to feel anxious and depressed on occasions.  Mental status examinations found the Veteran to be well groomed and appropriate with normal speech and intact cognitive functions. His thought processes were logical and relevant.  He was oriented, and had no hallucinations, delusions, homicidal ideations, or suicidal ideations.  There were no abnormal movements.  His memory was generally normal for both remote and recent events although there were occasions on which he complained of short-term forgetfulness.  His insight and judgment were good.  GAF scores ranged from 43 to 55.  9/10/2015 VBMS, Capri #2, pp. 176-233.  

A January 2012 VA treatment note shows that the Veteran began to complain of periodic flashbacks about twice a week.  These continued until at least January 2015, although less frequently.  The Veteran complained of short term memory loss in January 2015.  His other symptoms and mental status examinations remained much as before through early 2015.  9/10/2015 VBMS, Capri #2, p. 150; pp. 1-142.  

The Board finds that the Veteran's PTSD continued to be productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks throughout the period beginning September 26, 2005.  This merits continuation of the 30 percent evaluation.  The Veteran's symptomatology continued to consist of chronic sleep impairment with nightmares, and occasional anxiety and depression.  His memory remained generally intact with occasional short term memory problems.  The August 2008 VA examiner opined that these symptoms were productive of reduced reliability and productivity.  This symptomatology continues to more nearly resemble that used to describe the impairment warranting a 30 percent evaluation. 

In reaching the above conclusion, the Board acknowledges the GAF scores ranging from 43 to 55.  At the low end, these signify serious symptoms.  However, as discussed above, the symptoms shown here have not resulted in social or occupational impairment beyond that contemplated by the 30 percent evaluation assigned for the rating period in question.  

From July 29, 2015

The Veteran was afforded a VA PTSD examination on July 29, 2015.  The claims file was reviewed by the examiner.  He reported having problems with his anger since his return from the Gulf War, which was improved through treatment and focusing on spirituality.  This had led to three separations from his wife, although their relationship was currently better and he believed his marriage had been saved.  The Veteran had traumatic nightmares, in which he could be violent.  He was uncomfortable around people and preferred to be with his family.  The Veteran had occasional depression and anxiety.  He was able to sleep eight hours a day but had trouble initiating.  Other symptoms included hypervigilance, avoidance of distressing memories and reminders of his in-service traumas, and problems with concentration.  The examiner stated that the Veteran had difficulty in establishing and maintaining effective work and social relationships.  The Veteran denied hallucinations and delusions.  He was no longer having panic attacks but noted he had previously experienced them.  The diagnosis was PTSD, and anxiety disorder.  The examiner opined that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  9/10/2015 VBMS, Capri #1, p. 5.  

An August 2015 VA treatment note reports that the Veteran still suffered periodically from nightmares, which led to him sleeping in a separate room from his wife.  On examination, he had adequate hygiene.  He reported problems with short term memory.  His speech and thought content were normal.  The Veteran did not have a problem with impulse control.  The diagnosis was PTSD and anxiety disorder.  9/10/2015 VBMS, Capri #2, p. 1.  

The July 2015 VA examiner opined that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  The evidence supports this assessment.  The primary difference between the Veteran's current symptomatology and the symptomatology he previously exhibited appears to be an increase in hypervigilance and avoidance.  However, the Veteran does not have symptomatology such as suicidal ideation, obsessional rituals, abnormal speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  More importantly, the symptomatology that he does manifest has not resulted in a level of social or occupational impairment beyond that contemplated by the 50 percent rating in effect for the period in question.  Critically, while he has difficulty in establishing and maintaining relationships, the evidence does not reflect an inability to have these relationships.   No other symptomatology resulting in occupational and social impairment with deficiencies in most areas has been displayed, and continuation of the 50 percent evaluation is warranted.  

Fibromyalgia

The record shows that entitlement to service connection for fibromyalgia was granted in a July 2007 rating decision.  A 10 percent rating was initially assigned for this disability.  The Veteran submitted a claim for an increased rating for fibromyalgia that was received on October 29, 2008.  Subsequently, the current 40 percent rating was assigned by a September 2015 rating decision, effective from the October 29, 2008 date of claim.  

The rating criteria state that fibromyalgia, with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be evaluated as follows:

For symptoms that are constant, or nearly so, and refractory to therapy, a 40 percent rating is to be assigned.  If the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time, a 20 percent evaluation is warranted.  A 10 percent rating is appropriate for symptoms that require continuous medication for control.  38 C.F.R. § 4.71a, Code 5025.

It is apparent that the Veteran is already in receipt of the maximum schedular evaluation that is available for fibromyalgia for the entire appeal period.  As the maximum schedular evaluation is in effect, and there are no appropriate alternate codes for consideration, additional discussion is unnecessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  

Other Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008). 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate for either the Veteran's PTSD or his fibromyalgia.  The Board observes that the symptoms listed in the rating criteria for PTSD are not intended to be exclusive.  Instead, it is the level of impairment that controls, and any symptomatology that results from PTSD has already been considered.  See Mauerhan.  As for his fibromyalgia, the scheduler criteria adequately describe the Veteran's symptoms.  These symptoms include pain and stiffness in his neck, shoulders, back, and knees.  He also experiences sleep disturbances and headaches.  No other symptomatology was noted on his August 2015 VA fibromyalgia examination.  See 8/11/2015 VBMS, C&P Exam, p. 1.  The scheduler criteria contemplate the Veteran's symptoms and are thus adequate, and referral for consideration of an extra-schedular rating is not warranted. 

TDIU

The Veteran contends that his service connected disabilities combine to prevent him from obtaining or maintaining gainful employment.  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

Currently, the Veteran is service-connected for PTSD, evaluated as 50 percent disabling from July 29, 2015; and fibromyalgia, evaluated as 40 percent disabling from October 29, 2008.  He has had a combined evaluation of 70 percent from July 29, 2015.  Thus, the Veteran has met the schedular criteria for TDIU consideration as of that date.  See 38 C.F.R. § 4.16(a).  

The remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363. Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363. 

The evidence includes the findings of the August 2015 VA PTSD examination.  The Veteran reported that he used to work as a chemical operator for a pharmaceutical company.  After he returned from the Gulf in 1991, he began having frequent arguments with co-workers due to his "anger."  He described being aggressive at work and being asked to seek treatment.  The Veteran had been put on short-term disability sometime after 1994, and he had officially retired from the company in 1996.  

The examiner found that the Veteran's ability to understand and follow instructions, retain instructions, sustain concentration and perform simple tasks was not impaired.  The Veteran's ability to sustain concentration to task persistence and pace was considered moderately impaired.  His ability to respond appropriately to coworkers, supervisors, or the general public was considered markedly impaired, as was his ability to respond appropriately to changes in the work setting.  9/10/2015 VBMS, Capri, p. 5.  

The August 2015 VA fibromyalgia examiner opined that the Veteran should avoid moderate to heavy labor related job tasks, but that he was capable of sedentary and very light labor tasks.  8/11/2015 VBMS, C&P Exam, p. 3.  

Resolving doubt in the Veteran's favor, the Board finds that the Veteran's PTSD precludes employment from July 29, 2015.  In so finding, the Board finds persuasive the examiner's note of marked impairment in responding appropriately to coworkers, supervisors and changes in the work setting.

The Veteran did not meet the scheduler criteria for TDIU consideration prior to July 29, 2015.  However, TDIU may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b). The Board cannot address this question in the first instance, however.  Floyd v. Brown, 9 Vet.App. 88, 95 (1996).  Rather, it must be referred to the Director of the C & P Service for extraschedular consideration for the period prior to July 29, 2015.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  


ORDER

Entitlement to an initial 30 percent rating for post-traumatic stress disorder from September 8, 1999 to September 25, 2005 is granted. 

Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder from September 26, 2005 to July 28, 2015 is denied.  

Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder from July 29, 2015 is denied.  

Entitlement to an increased rating for fibromyalgia, currently evaluated as 40 percent disabling, is denied. 

From July 29, 2015, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.


REMAND

As noted above, the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 4.16 (b) in the first instance.  Rather, the matter should be referred to the Director of VA's Compensation and Pension Service. In light of the medical evidence of record, it appears that the Veteran's service-connected disabilities may preclude employment for the period prior to July 29, 2015, and thus referral for extraschedular consideration is appropriate.

 Accordingly, the case is REMANDED for the following action:

 1. Refer the claim of entitlement to TDIU on an extraschedular basis to the VA Director of the Compensation and Pension Service for an extraschedular consideration under 38 C.F.R. § 4.16 (b).

 2. After the referral for extraschedular consideration is returned, adjudicate the claim. If benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


